Citation Nr: 0807872	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a vision 
disability, to include macular degeneration.

3.  Entitlement to service connection for a chronic skin 
disorder.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a psychiatric 
disorder, to include depression, anxiety, and panic attacks.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

The Board notes that the veteran had also initiated an appeal 
of entitlement to service connection for tinnitus.  This 
claim was granted in March 2006 and is, therefore, not before 
the Board.

The issues of entitlement to service connection for an eye 
disability, PTSD, and a psychiatric disorder, to include 
depression, anxiety, and panic attacks, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest 
during service and organic disease of the nervous system was 
not manifest within a year after discharge and is not 
attributable to the veteran's service.

2.  A chronic skin disorder did not manifest during service 
and is not attributable to the veteran's service.

3.  A prostate disorder did not manifest during service and 
is not attributable to the veteran's service.

4.  A low back disorder did not manifest during service, and 
arthritis did not manifest within a year after discharge, and 
they are not attributable to the veteran's service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  A low back disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claims, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
December 2004, after the enactment of the VCAA.

A letter dated in January 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was informed of what the evidence needed to show to 
substantiate his claims for service connection.  The veteran 
was asked to submit evidence related to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, where a veteran served ninety days or more of 
active service, and arthritis and organic diseases of the 
nervous system, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumption period, acceptable lay or 
medical evidence must show that there were characteristic 
manifestations of the disease to the required degree.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board observes that the veteran did not engage in combat 
with the enemy.  We also note that the veteran's service 
personnel records show he did not receive any citations or 
awards for participation in combat with the enemy.  See 38 
C.F.R. § 3.304(f).  His service personnel records show he 
worked as a mechanic while on active duty.  The veteran has 
reported to VA that he was in combat.  However, based upon 
the cumulative record, any assertion of combat is not 
credible and is unsupported.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.


Bilateral Hearing Loss

The veteran has contended that he currently has a bilateral 
hearing loss disability that is due to his active service.

On audiological evaluation in January 1964, upon entry into 
service, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-5
0
-5
-5
30
LEFT
-5
-5
-5
-5
5
-5

The service medical records contain no treatment for or 
complaints of hearing loss.  His separation examination, 
dated in May 1970 shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

A June 2005 private audiological record shows the veteran was 
found to have severe high frequency sensorineural hearing 
loss, bilaterally.  He dated his hearing loss to an explosion 
in service in 1967.  He stated that his hearing was not 
tested when he left service.

In December 2005, the veteran underwent VA examination.  His 
claims file was reviewed.  The examiner noted that the 
veteran's January 1964 entrance examination and May 1970 
separation examination reports showed normal hearing, with 
the exception of mild hearing loss at 6000Hz in January 1964.  
The veteran stated that he first noticed his hearing loss in 
1967.  He was chronically exposed to high levels of noise in 
service.  He indicated that he was a hunter before service 
and did not use ear protection.  Since service, he worked as 
a mechanic.  The present audiogram demonstrated a bilateral 
sensorineural hearing loss, possibly consistent with noise 
exposure.  However, the veteran reported working as a 
mechanic since discharge.  For these reasons, the examiner 
opined it seemed not likely that the hearing loss was due to 
service.  On examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
65
70
LEFT
25
25
20
70
70

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 78 in the left ear.

The diagnosis was normal hearing sloping to moderately severe 
to severe sensorineural hearing loss in the right ear and 
sloping to moderately severe sensorineural hearing loss in 
the left ear.

Based on a review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  As 
indicated above, the veteran's service medical records are 
silent for any complaints or treatment related to hearing 
loss after the entrance examination.  In addition, his 
hearing was normal upon discharge.  While the veteran has 
contended that he was present when there was an explosion 
that caused his hearing loss, the service medical records do 
no corroborate his contention.  His recitation of this event 
many years later is less probative evidence than the service 
medical records, which were created coincident with his 
service and are essentially negative regarding hearing loss.

Furthermore, the veteran was afforded a VA examination.  The 
examiner reviewed the service medical records, including the 
enlistment and separation examination reports and elicited 
the veteran's description of noise exposure in service.  
While disabling hearing loss was found, see 38 C.F.R. § 3.385 
(2007), the examiner opined that the veteran's hearing loss 
was not due to his active service.  This is the only 
competent opinion of record as to the etiology of the 
veteran's hearing loss.  While the veteran has contended that 
his bilateral hearing loss disability is due to his active 
service, he does not have the requisite medical training or 
knowledge to provide a competent opinion as to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It has been established that § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  That regulation operates to 
establish when a measured hearing loss is a "disability" 
for which compensation may be paid, provided that other 
requirements for service connection are otherwise met under 
38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board is aware that a hearing abnormality was identified 
at entrance at 6000 Hertz on the right.  More specifically, 
the threshold was 30 dB.  The Court noted in Hensley v. 
Brown, that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, nothing suggests that there was hearing loss 
disability during service or within one year of separation 
and there is no competent evidence linking hearing loss 
disability on the right to the abnormality at 6000 Hertz at 
entrance.  Equally important, there is no acceptable evidence 
of an increase in severity during service or aggravation 
during service.  Rather, at separation, the tested 
frequencies were normal (as defined by the Court) and well 
short of establishing a hearing loss disability within the 
meaning of section 3.385.

Finally, the Board finds that the evidence shows the 
veteran's bilateral hearing loss disability was not manifest 
within one year of separation from service.  Therefore, 
service connection is not warranted on this basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Thus, the Board finds that the 
evidence preponderates against a finding that the veteran has 
bilateral hearing loss that is due to his active duty, and 
his claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Skin Disorder, Prostate Disorder, Back Disorder

The veteran has contended that he has vision problems, 
including macular degeneration, a chronic skin disorder, a 
prostate disorder, and a low back disorder that are related 
to his active service.

A September 1965 service record shows treatment for 
hyperhidrosis of the feet.  A May 1967 service medical record 
shows the veteran had a rash on his penis.

An October 1979 private treatment record shows the veteran 
complained of an inability to straighten his back.  He had 
previously injured his back in 1976 and was treated with pain 
medication and muscle relaxants.  The impression was 
lumbosacral strain.  X-rays showed no interval changes since 
1975.  Subtle loss of height of dorsal vertebrae had not 
changed since 1975 and might have been normal findings or 
possibly an old compression fracture.

September 1999 and June 2000 private treatment records show 
the veteran complained of low back pain with lifting.

A June 2001 private treatment record shows the veteran 
complained of lower back pain that radiated to his lower 
extremities.  He had a history of disc problems several years 
ago that spontaneously resolved.  An MRI  revealed stenosis 
and disc herniation of the lumbar spine.

A July 2001 private record shows the veteran demonstrated a 
collapse of a disc space, degeneration of that lumbar disc, 
and posterior bulge.  The impression was chronic lumbar 
radiculopathy.

October and November 2003 private treatment records show the 
veteran had a cyst on his back.

A July 2005 VA outpatient record shows the veteran complained 
of multiple macules on his chest and papule on his forearm 
and hands.  Following examination, the diagnosis was tinea on 
the chest and seborrheic keratosis on the hand, which was 
benign.

A January 2006 VA outpatient record shows the veteran 
complained of a skin lesion on the right side of his nose.  
He had removed it, and it grew back.  The physician noted a 
red papular lesion on the nose, which had been cut and was 
well healed.

A March 2006 VA outpatient record shows the veteran had a 
diagnosis of benign prostatic hypertrophy.

As to the veteran's claim of entitlement to service 
connection for a chronic skin disorder, the Board notes the 
veteran was treated for hyperhidrosis of the feet and a rash 
on his penis while in service.  Since service, he was noted 
to have a cyst on his back and a lesion removed from his 
nose.  The veteran testified in December 2007 that the lesion 
on his nose had been removed, it no longer was a problem, and 
his doctor was monitoring it.  Based on the evidence, the 
Board finds that service connection for a skin disorder is 
not warranted.  Upon separation, the veteran's skin was 
normal.  In addition, while he was noted in service to have 
hyperhidrosis of the feet and a rash on his penis, neither of 
these were found to be chronic skin disorders, and neither 
have manifested or been diagnosed since service.  
Furthermore, treatment for any skin disorder did not occur 
from separation until October 2003, more than thirty years 
after separation.  Most importantly, the competent evidence 
of record establishes that any currently diagnosed skin 
disorder is not due or related to active service.  Therefore, 
the evidence preponderates against this claim, and it must be 
denied.  Gilbert v. Derwinski, supra.

With regard to the veteran's claim of entitlement to service 
connection for a prostate disorder, the Board finds that his 
service medical records are entirely negative for any 
complaints or treatment associated with the prostate.  
Additionally, post-service evidence shows only a diagnosis of 
benign prostatic hypertrophy in March 2006, more than thirty 
years after separation.  Most importantly, the evidence 
establishes that any currently diagnosed prostate disorder is 
not related to and did not begin during the veteran's active 
duty.  Therefore, the Board finds that the evidence 
preponderates against this claim, and it must be denied.  
Gilbert v. Derwinski, supra.

As to the veteran's claim of entitlement to service 
connection for a low back disorder, the Board finds that his 
service medical records are entirely negative for any 
complaints or treatment associated with his back.  His spine 
was normal upon separation.  The earliest post-service 
document showing treatment for any back disorder is dated in 
October 1979, more than nine years after separation.  
Furthermore, the evidence establishes the veteran did not 
manifest arthritis of the back to a compensable degree within 
one year of separation.  Most importantly, the competent 
evidence of record indicates the veteran's currently 
diagnosed back disorder is not due to and did not begin in 
service.  Therefore, the Board finds that the evidence 
preponderates against the claim, and it must be denied.  
Gilbert v. Derwinski, supra.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a chronic skin disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for a low back disorder is denied.


REMAND

The Board has determined that the veteran's claims of 
entitlement to service connection for a vision disability, 
PTSD, and a psychiatric disorder, to include depression, 
anxiety, and panic attacks, must be remanded to the RO for 
further development.  As to his claim for PTSD, the Board 
notes that the veteran underwent VA examination in February 
2006 and was diagnosed with PTSD related to his military 
service, based on service events described by the veteran.  
Most of the stressor information provided by the veteran was 
very general, and the RO would be unable to attempt 
verification.  However, on his December 2004 PTSD 
Questionnaire, the veteran described one incident he believed 
occurred on Thanksgiving night in 1966.  He stated that his 
company was on an operation near the Cambodian border and 
fell under attack by mortars.  Since the veteran has provided 
the necessary information regarding his unit and a specific 
date and location for the incident, the Board finds that a 
remand is necessary to attempt verification of this claimed 
stressor.

With regard to the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, to 
include depression, anxiety, and panic attacks, the Board 
notes that the service medical records show the veteran was 
hospitalized three times during service, following his tour 
in Vietnam, for psychiatric symptoms.  He was diagnosed with 
a passive aggressive personality, depression, and depressive 
reaction.  The veteran's current treatment records show 
complaints of and diagnoses for major depressive disorder and 
anxiety.  In January 2006, the veteran underwent VA 
examination for PTSD.  The examiner diagnosed major 
depressive disorder and alcohol abuse in early remission.  
While the examiner provided an opinion that the veteran's 
depression was exacerbated by his PTSD, he did not provide an 
opinion as to whether the veteran's depression began in 
service or whether the diagnosis of depression in service is 
related to his current diagnosis of major depressive 
disorder.  Therefore, the Board finds that a remand is 
necessary to obtain this opinion from a VA physician.

As to the veteran's claim of entitlement to service 
connection for a vision disability, the Board notes that the 
veteran's service medical records show he complained of a 
two-week history of blurred vision in January 1969.  His 
uncorrected vision was 20/30 in the right eye and 20/50 in 
the left eye.  No diagnosis was given.  In May 1970, he 
reported a history of eye trouble.  Upon separation, the 
veteran's eyesight was corrected to 20/20 in each eye.  A 
January 2005 VA record shows the veteran complained of poor 
vision due to macular degeneration.

Accordingly, the case is REMANDED for the following action:

1.  Refer this claim to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the claimed 
stressor as reported by the veteran.  The 
RO is referred to the PTSD Questionnaire 
submitted by the veteran in December 2004 
wherein the claimed stressor is reported.

On or about Thanksgiving 
night, 1966, the veteran's 
company, which was noted in 
his personnel records to be 
the HHC 2nd BDE 1st Infantry 
Division, was on an operation 
near the Cambodian border and 
fell under attack by mortars.

2.  Send the veteran's claims file to the 
appropriate VA specialist to provide an 
opinion regarding the etiology of his 
psychiatric diagnoses.  The VA examiner is 
asked to review the claims file, including 
the service medical records, and provide 
an opinion as to whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disorder is related to his 
active service or began during active 
duty.  The examiner is asked to 
specifically reference the veteran's three 
psychiatric hospitalizations while in 
service.

3.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to provide an opinion regarding 
the veteran's claim of entitlement to 
service connection for a vision 
disability.  The examiner must be provided 
with the veteran's claims file and must 
review the claims file and service medical 
records in conjunction with this 
examination.  The examiner should be asked 
to answer the following:

a.  What are the veteran's 
current ophthalmological 
diagnoses?

b.  Is any current diagnosis 
related to the veteran's 
January 1969 complaints of 
blurred vision and findings 
of 20/30 in the right eye and 
20/50 in the left eye?

c.  What is the most accurate 
in-service diagnosis, if any?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


